Citation Nr: 0833381	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO. 02-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for primary sclerosing 
cholangitis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his brothers


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
primary sclerosing cholangitis (claimed as a liver 
condition). 

The veteran testified at a Travel Board hearing before a 
Veterans Law Judge (VLJ) in March 2003. A transcript of that 
hearing is of record and associated with the claims folder. 
The Board remanded the claim in October 2003, for further 
evidentiary and procedural development. 

In February 2008, the Board remanded the claim again for 
further development and in an effort to provide the veteran 
with the opportunity for an additional hearing, since the VLJ 
who conducted the March 2003 Travel Board hearing was no 
longer with the Board. In February 2008, the veteran 
responded that he desired another Travel Board hearing. He 
testified before the undersigned VLJ in August 2008. A 
transcript of that hearing is of record and associated with 
the claims folder. 

By a September 2008, ruling, the Board granted the veteran's 
motion to advance this case on the docket based on a finding 
of good cause, namely the advanced age of the veteran. See 
38 C.F.R. § 20.900 (c). 


FINDINGS OF FACT

1. The veteran was diagnosed with primary sclerosing 
cholangitis in 2001, many years after service. 

2. The preponderance of the competent medical evidence does 
not link the veteran's primary sclerosing cholangitis with 
active service or an event in active service. 



CONCLUSION OF LAW

Primary sclerosing cholangitis was not incurred in or 
aggravated by service.
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 
The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in May 2001 and April 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
March 2007. However, since the preponderance of the evidence 
is against the claim for service connection, the issues of an 
appropriate disability rating and effective date to be 
assigned are not applicable. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
veteran's service medical records are not at the National 
Personnel Records Center (NPRC) for review. Service medical 
records were presumably destroyed in a fire in the early 
1970's at the NPRC. In cases where the veteran's service 
medical records are unavailable through no fault of the 
veteran, there is a heightened obligation to assist the 
claimant in the development of his case. See O'Hare v. 
Derwinski, 1 Vet.App. 365 (1991); 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1993). Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection. See Moore v. Derwinski, 1 
Vet.App. 401 (1991). "VA regulations do not provide that 
service connection can only be shown through medical records, 
but rather allow for proof through lay evidence." Smith v. 
Derwinski, 2 Vet.App. 147, 148 (1992). The veteran was 
informed of secondary sources that can be used to 
substantiate his claim, and he submitted a June 2001 National 
Archives and Records Administration form in an effort to 
search for alternate records to substantiate his claim. 
Morning reports were obtained. 

The record also includes VA inpatient and outpatient 
treatment records, private treatment records, a May 2006 
medical opinion from J.P., MD, and a September 2007 VA 
medical opinion. There are no known additional records or 
information to obtain. 

A hearing was offered, and the veteran testified before a VLJ 
at a Travel Board hearing in March 2003. That VLJ is no 
longer at the Board, so the veteran was given the opportunity 
to testify at an additional Board hearing. He testified again 
at an August 2008 Travel Board. The Board therefore finds 
that the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claim.


Service Connection

The veteran contends that service connection is warranted for 
primary sclerosing cholangitis based on service incurrence. 
He asserts that he was exposed to benzene poisoning in 
service when he performed his work repairing pipelines. While 
repairing pipelines, he claims that he became soaked in 
gasoline and alleges that such exposure caused his primary 
sclerosing cholangitis. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that 
service connection is not warranted for primary sclerosing 
cholangitis. The preponderance of the evidence does not 
support the veteran's account of having a present liver 
disability resulting from benzene poisoning as a result of 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event. Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998). 

Service medical records are not available as they were 
presumably destroyed in a fire in the early 1970's at the 
NPRC. Morning reports were located in connection with a 
search for records. These reports show that the veteran was 
listed as a member of the 82nd Engineers Pipeline Company in 
June 1953. 

After service, VA medical records show a history of 
ulcerative colitis since 1998. In March 2001, the veteran was 
seen with generalized poor health, itching of the skin, and 
elevated liver enzymes. In April 2001, the veteran was 
hospitalized by VA. He had a history of ulcerative colitis, 
diagnosed four years prior to the hospitalization. He was 
hospitalized for further work-up after his primary care 
physician treated him for complaints of intense pruritis, 
dark urine, and loose stools. An endoscopic retrograde 
cholangiopancreatography (ERCP) was performed and the veteran 
was diagnosed with sclerosing cholangitis. 

The veteran underwent a VA examination in May 2001. It was 
noted that he was diagnosed with primary sclerosing 
cholangitis after a liver biopsy was performed one month 
earlier. Since being prescribed medication, he denied any 
problems with liver pain or symptoms. The veteran claimed he 
was diagnosed with lead poisoning in service. He was splashed 
with gasoline on the leg, the leg swelled and became red, and 
he was treated with streptomycin and the redness and swelling 
decreased in a few days. The veteran was diagnosed with 
primary sclerosing cholangitis, ulcerative colitis, and a 
history of what the examiner attributed to historically a 
cellulitis of the leg. The examiner found no objective 
evidence of lead poisoning. 

In March 2003, the veteran testified at a Travel Board 
hearing. He was accompanied by his two brothers who also 
provided hearing testimony. He related that he worked on a 
pipeline in service and was exposed to benzene. He stated 
that he was soaked with gasoline containing benzene and that 
he wore only his Army fatigues. He indicated that he did not 
notice any problems in service or upon discharge and that 
approximately four years prior to the hearing, he began to 
notice problems. One of his brothers indicated that he and 
the veteran owned a company together for 30 to 35 years and 
that the veteran was not exposed to benzene at that time 
other than while pumping gas. His other brother testified 
that as an insurance adjuster, he was aware that persons 
exposed to benzene poisoning contracted the same liver 
disease as the veteran. The veteran also testified that he 
had not been treated for any liver condition in service and 
no physician had told him that he had primary sclerosing 
cholangitis due to benzene exposure or poisoning. 

In May 2006, a statement was submitted to VA from J.P., MD. 
who stated that he had treated the veteran from time-to-time, 
but not on a routine basis, nor for the disorder at issue. He 
related that the veteran presented with multiple documents 
claiming sclerosing cholangitis. Dr. J.P. reported that he 
examined the veteran, reviewed his chart and other outside 
information, and stated that the veteran's sclerosing 
cholangitis "could" be related to the veteran's exposure to 
gasoline products during his involvement in the Korean War 
from 1952 to 1954. He also indicated that gasoline products 
contain a variety of benzene which are toxic to the liver. 

In September 2007, the veteran underwent a VA examination 
with a request for a medical opinion. The examiner reviewed 
the claims folder and the veteran's computerized medical 
file. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

The veteran gave a history of repairing broken pipelines 
during service in Korea and that he often was soaked with 
fuels when repairing these pipelines. He did not recall any 
particular illnesses in service other than his treatment with 
streptomycin for a swollen leg. The veteran related that 
after treatment, the leg recovered and he had no additional 
problems. During his working years, the veteran had no liver 
or bowel problems. 

The VA examiner confirmed the diagnosis of sclerosing 
cholangitis and ulcerative colitis, but stated that it was 
less than likely that the veteran's sclerosing cholangitis 
was related to, caused, or aggravated by his military 
service. The rationale for his medical opinion was that:

(1) Sclerosing cholangitis was diagnosed in 2001, almost 
50 years after military service;

(2) Sclerosing cholangitis was very strongly associated 
with ulcerative colitis which the veteran had for 
several years, and the veteran's ulcerative colitis was 
not related to military service, and; 

(3) Exposure to gasoline or any other substance was not 
listed as a cause of sclerosing cholangitis or 
ulcerative colitis in Up to Date Online, and the U.S. 
Government's Agency for Toxic Substances and Disease 
Registry (ATSDR) provided a detailed discussion of 
health effects of lead, gasoline exposure, benzene and 
benzidine on its website and neither ulcerative colitis 
or sclerosing cholangitis were listed as heath effects 
of exposure to these agents. 

The veteran testified before the undersigned VLJ at a Travel 
Board hearing in August 2008. The veteran's brother also 
testified at this hearing. The veteran and his brother gave 
essentially the same hearing testimony as provided at his 
March 2003 Travel Board hearing. The veteran added that after 
service, he became a farmer and was not exposed to benzene. 
He also testified that he was diagnosed with primary 
sclerosing cholangitis in 2001. 

The veteran's service medical records are not available due 
to a fire that occurred at the NPRC. However, morning reports 
that were retrieved showed that the veteran was assigned to 
the 82nd Engineers Pipeline Company while in service. He 
stated that he was soaked on many occasions with gasoline 
while repairing pipes, and as a result, was exposed to 
benzene, which he alleged was the cause of his primary 
sclerosing cholangitis. 

The preponderance of the competent evidence is against a 
finding of service connection. 

Firstly, as was noted by the VA physician, the veteran was 
not diagnosed with primary sclerosing cholangitis until 2001, 
47 years after service. At the time of the diagnosis, no 
medical examiner attributed the veteran's primary sclerosing 
cholangitis to any exposure of benzene or gasoline products 
in service. 

While the veteran has submitted a medical statement from his 
private physician who indicates that primary sclerosing 
cholangitis could be related to exposure to gasoline products 
in service, as well as noting that gasoline products contain 
benzene, which is known to be toxic to the liver, this 
opinion is of far less probative value than that of the VA 
physician. The basis of the private physician's opinion is 
not known or reported; nor upon what medical records 
pertaining to benzene his opinion is based; and the physician 
is not a per se treating physician affording care to the 
veteran for the disorder at issue. 

Conversely, the September 2007 VA examination was fully based 
upon a review of the competent evidence of record, and 
correctly indicated, that the veteran was not diagnosed with 
primary sclerosing cholangitis for nearly 50 years after 
service, was diagnosed with primary sclerosing cholangitis 
after a diagnosis of ulcerative colitis (for which service 
connection is not in effect). The VA examiner fully set out 
research which indicated a lack of toxicological profiles 
linking ulcerative colitis or primary sclerosing sclerosis to 
gasoline or benzene, or benzedine products. 

The Board may only consider independent medical evidence to 
support its findings and may not provide its own medical 
judgment in the guise of a Board opinion. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990). The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided. See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion largely depends upon 
the extent to which such it was based on a thorough review of 
a veteran's medical history, as contained in his claims file. 
In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited. See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994). 

The fact that an opinion is relatively speculative in nature 
also limits its probative value. For example, an examiner's 
opinion that a current disorder "could be" related to, or 
that there "may be" some relationship with, symptomatology 
in service makes the opinion of the examiner too speculative 
in nature. See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish a causal 
relationship). See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (a doctor's statement framed in terms such as "could 
have been" is not probative). 

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions. That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor. 
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993). Thus, even 
were the private physician to have treated the veteran for 
the disorder at issue, his opinion would not be dispositive. 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim. See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The September 2007 VA examination opinion is of far more 
probative value than the May 2006 medical opinion rendered by 
Dr. J.P. The September 2007 VA opinion was made in connection 
with evaluation of the entire claims folder and the veteran's 
computerized medical file. The source of information 
underlying Dr. J.P.'s opinion is unknown, other than 
unspecified multiple documents provided by the veteran 
claiming sclerosing cholangitis and documentation in his 
private medical record by another doctor associated with the 
practice. 

When viewing the totality of the evidence, more probative 
value is accorded to the opinion that was made with a 
thorough review of the medical record, a toxicological 
search, and a linkage of the veteran's sclerosing cholangitis 
and another disorder, making the September 2007 VA 
examination opinion more persuasive than Dr. J.P.'s May 2006 
medical opinion.

Based on the foregoing, the Board finds that the more 
persuasive medical evidence does not show that the veteran's 
primary sclerosing cholangitis had its onset in service, nor 
does it show a link between that disorder and any inservice 
event, to include gasoline (benzene) exposure in service. 
Therefore, service connection is not warranted for primary 
sclerosing cholangitis. 







ORDER

Service connection for primary sclerosing cholangitis is 
denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


